Citation Nr: 1706941	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  03-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for thoracic and lumbosacral strain, to include as secondary to service connected knee, foot, hip, or ankle disability.

2.  Entitlement to a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007.

3.  Entitlement to a compensable initial rating for right hip trochanteric bursitis prior to March 19, 2005, and in excess of 10 percent from that date.

4.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to July 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The claims listed on the Title Page were most recently remanded by the Board in December 2014.  

The pertinent procedural background is as follows:  A May 2008 Board decision granted a 20 percent rating for right knee patellar pain effective September 6, 2007; and denied a rating in excess of 10 percent prior to that date.  This decision also denied the Veteran's claim for service connection for a right hip disorder.  

The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2009, the Veteran through his attorney and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion) requesting that the May 2008 Board decision denying a entitlement to a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007, and service connection for a right hip disorder be vacated and remanded for readjudication.  In a February 2009 Order, the Court granted the motion and remanded the case to the Board for further appellate review.

In September 2009, the Board remanded the claim for a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007, and service connection for a right hip disorder for development consistent with the directives of the Joint Motion.  Following such development, the claim for service connection for a right hip disorder was granted by a December 2011 rating decision, and the Veteran ultimately filed an appeal to the Board with respect to the compensation assigned for this disability.  

The claim for service connection for thoracic and lumbosacral strain is before the Board way of a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) filed in July 2010 following a June 2010 statement of the case addressing this issue. 


FINDINGS OF FACT

1.  Current disability due to a thoracic or lumbosacral strain is caused by service connected lower extremity disability.   

2.  Prior to September 6, 2007, the Veteran had moderate recurrent subluxation or lateral instability and a noncompensable level of limitation of motion.  

3.  Prior to March 19, 2005, right hip trochanteric bursitis did not result in pain with movement; extension limited to approximately 5 degrees; flexion limited to approximately 45 degrees; limitation  of rotation such that the Veteran could not toe-out more than 15 degrees; or limitation of adduction such that the he could not cross the legs.  

4.  For the period beginning March 19, 2005, right hip trochanteric bursitis has not resulted in limitation of flexion of the thigh to 30 degrees; the loss of abduction of the thigh beyond 10 degrees; or the inability to abduct the thigh beyond 10 degrees.  

5.  A written withdrawal of appeal with respect to the matter of entitlement to TDIU was received on the Veteran's behalf from this attorney in March 2016.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for thoracic and lumbosacral strain as secondary to service connected lower extremity disability are met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a 20 percent rating for right knee patellar pain based on instability and a 10 percent rating for limitation of motion prior to September 6, 2007, were met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.27, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2016).

3.  The criteria for a compensable initial rating for right hip trochanteric bursitis prior to March 19, 2005, and in excess of 10 percent from that date are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5019, 5251, 5252, 5253 (2016).

4.  The criteria for withdrawal of the appeal by the Veteran with respect to the claim for TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The AOJ-as instructed in the December 2014 remand pursuant the Joint Motion-conducted efforts to obtain records of the Veteran's absences from his employment with the United States Postal Service (USPS).  A response to this request was received from the USPS in March 2016 that detailed the Veteran's employment from 2012 through the first four pay periods of 2016.  The letter from the USPS indicated that "all requested information available at this location was completed."  The response makes it reasonably likely that no additional records exist and there is no indication that any further efforts to obtain additional employment information pertinent to the Veteran from the USPS would be fruitful.  VA has made all possible efforts to secure these records and that there been substantial compliance with the directives of the Joint Motion and December 2014 remand with regard to obtaining these records.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Veteran failed to attend the VA examinations scheduled pursuant to the December 2014 remand, and such failure was premised on an April 2016 statement from the Veteran that his attorney would be withdrawing his claims.  As set forth below, the only claim for which a written withdrawal was received pertains to the claim for TDIU.  

The Veteran has not otherwise provided good cause for has failure to attend the examinations requested pursuant to the December 2014 remand, and has not reported that he failed to receive notice of the examinations; there has been substantial compliance with the December 2014 remand directives with respect to additional examinations.  As such, the adjudication of the claims that remain on appeal will based on the evidence that is of record.  Id., 38 C.F.R. § 3.655(b) (2016). 

II. Analysis

Standard of Review

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claim

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be stablished on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Service connection is in effect for knee, foot, hip, and ankle disabilities, and one of the theories of entitlement service connection for lumbar and thoracic strain raised in connection with this appeal is that due to an altered gait pattern caused by these service connected disabilities, the Veteran developed lumbar and thoracic strain, thus warranting service connection for such disability on a secondary basis. 

Service treatment reports (STRs) reflect complaints of upper and lower back pain in November 1990, with an assessment at that time of "R[ule]/O[ut] low back strain v[ersus] inflammation."  The reports from the April 1992 separation examination and medical history collected at that time are silent for a spine disability, with the Veteran specifically denying a history of "[r]ecurrent back pain."  However, June 1992 STRs reflect the Veteran reporting pain and muscle spasms in the upper and lower back; a three year history of pain in the upper back; and a history of low back pain.  X-rays of the cervical and lumbar spine conducted at that time were negative.  

The post service evidence includes a July 2001 private clinical report reflecting an impression of cervical spine strain secondary to a motor vehicle accident earlier that month and a July 2003 private clinical assessment of lumbosacral myofascial strain without evidence of herniation post normal magnetic resonance imaging.  Additional post service clinical records include VA outpatient treatment reports reflecting complaints of back pain from as early as 2002 and reports from a January 2004 visit to a chiropractor in which the Veteran reported that his knee pain affected the manner in which he walked and resulted in back pain.  The assessment was "cervical, thoracic, and lumbosacral segmental dysfunctions with attendant right hip and knee pain as a result of a repetitive working stresses."  The following opinion was also provided by the chiropractor: 

I believe [the Veteran's] condition is due to injuries sustained while serving in the U.S. Army.  The mechanism of the injury is entirely consistent with the clinical presentation.  There has been severe trauma to [the] spine and extremities.  This causes vertebrae and joints to be misaligned, ligaments and muscles to be overstretched, nerves to be irritated, and various soft tissues to be inflamed.  Injuries of this nature and the body's response to them can go on for years. 

Also of record is report from a private physician dated in February 2005 indicating that he had been treating the Veteran for medical issues to include back pain.  

Additional evidence in support of the Veteran's claim was received in the form of a July 2009 statement from a private neurologist who opined that: 

[The Veteran] has a clear record with regard to the temporal and literal relationship of repeated knee injuries, the development of knee pain progressive albeit mild degenerative findings [sic] on the x-ray evaluations and these clinically correlate well with the [Veteran's]  progressive difficulties on knee examinations.  The findings also clearly demonstrate a relationship between increasing difficulties with flat feet and progressive problems with his ankles, back and then finally his hips. [Emphasis added].  The [Veteran], therefore, more likely than not does have the aforesaid multiple levels of difficulty related to his original service connected difficulties with his knee, all of which are very well documented in his records, if one excises the rather considerably inconsistent record with regard to the [VA] examiners and examines the clinical record on its own.

Reports from a September 2009 VA examination reflect the Veteran describing problems with his lower back that began during service and problems with his upper back that started approximately one year prior to this examination.  The reports from this examination reflect review of the claim file with citation to the STRs reflecting back pain; the July 2009 private clinical report referenced above; and VA outpatient clinical reports dated from 2002 reflecting treatment for back pain.  Following the examination, the diagnosis was chronic muscle strain of the lumbosacral and thoracic spine.  The examiner found that the record showed "what appears to be [] temporary upper and lower back condition[s]" and the lack of any evidence of treatment for a low back disability in the VA outpatient treatment reports dated from 1997 to 2002-opined as follows: 

[T]his Veteran[] has a long history of heavy lifting while working for the US postal service and due to a total absence of back issue complaints during the period of 1992-2002[,] it is more likely than not that the current [thoracic and lumbar spine] issues are related to his civilian employment. 

Another medical opinion weighing against the Veteran's claim for service connection for a spine disability was completed by a VA physician who examined the Veteran in May 2010.  In pertinent part, he found fault with the favorable July 2009 private medical opinion was: 

[E]ssentially a medical record review as no physical examination was performed.  He notes progressive degenerative changes of multiple joint that are not supported by imaging studies . . . I think he is confusing an imaging diagnosis with [a] clinical one.  The imaging diagnosis must correlate with patient complaints and physical findings to be of any consequence and certainly to equate to impairment (AMA Guides to Permanent Impairment, 5th and 6th Editions).  The [provider of the July 1990 opinion] did not examine [the Veteran] so this correlation, however well intended, is invalid by definition.  

I agree with [the provider of the July 1990 opinion [that] this [Veteran's] problems are secondary to a gait disturbance.  However it is not the result of his knees.  Patellofemoral syndrome is a result of closed chain activity and only involves the extensor mechanism of the knee, biomechanically, between 30 and 60 degrees of flexion.  This does not result in foot pain, aggravation[,] or exacerbation of a pes planus condition.  However, the pes planus deformity does result in ankle, posterior tibial tendonitis, medial knee pain, and finally SI [sacroiliac] joint pain.  This is supported by clinical noted of 9-26-87 where a heel wedge was prescribed for left knee pain.  The knee pain resolved within a few days.  No foot pain was present at the time, simple biomechanics were altered[,] and the symptoms in the knee resolved.  This [Veteran's] symptoms are related to pure biomechanics and [are] not related to any injury in the service.  

[The Veteran] is service connected for limited motion of the ankle, this due to a tight gastroc/soleous complex and not a joint problem [see normal MRI reports, normal x-rays.]  Knee impairments are based on imaging diagnoses with no functional correlation.  This [Veteran] did not have P[atello] F[emoral] S[yndrome] findings during this examination.  This is a very simple problem of biomechanics, noted in countless marathon runners and weekend warriors.  

[The Veteran] has flat feet (pes planus) which resulted in foot complaints once in the service, 2-12-86, and no S[T]R's indicate problems since.  Pes Planus results in an increased valgus angle of the knee.  This puts stress on the deltoid ligament of the ankle, causing medial ankle pain, under the medial malleolus.  The force transmits superiorly up the tibia, and due to the increased valgus angle, and altered weight bearing forces, results in posterior tibial tendonitis.  Further translation of superior forces result in stress on the medial collateral ligament of the knee, resulting in medial knee pain.  Finally the force terminates in the SI joint, resulting in pain in this joint (emphasis added).  This is the final link of the chain.  All of the forces are present during closed chain activity, an[d] absent in open chain activity.  All of these represent soft tissue strains and do not represent joint or ligament pathology.  In addition, this [Veteran] has profound flexibility issues of the lower extremity, piriformis, I[nterior] T[ibial] bands, hamstrings, and gastro/soleus complexes.  Correction of these deficits alone would result in dramatic symptom relief.  This [Veteran's] low back pain is not related to his flat feet, as the SI joints are not effected or symptomatic. . .  

With respect to past reviewers, none of this [Veteran's] joint complaints are related to any activity or injury in the service.  His complaints are easily explained with biomechanics and inflexibility.  Patellofemoral D[egenerative] J[oint] D[isease], noted on MRIs of both knees, represent an imaging diagnosis with no correlation to physical findings.  Imaging studies of all other joints and spine are well within normal limits.  There is no progression of joint disease as opined by [the provider of the July 2009 opinion].  Review of the above x-ray reports do[es] not indicate any degenerative disease.  The [Veteran's] symptoms are propagated by knee braces and inactivity, which is quite obvious as these treatments have not resulted in any decreased pain or symptoms, and certainly inhibit function. 
 
The provider of the July 2009 opinion completed another opinion in June 2010 that, in general, detailed the specific evidence and medical literature supporting his prior positive opinion and emphasizing what he felt were inconsistencies by VA "examiners who were merely evaluating the [Veteran] for clinical reasons . . . which tended to have differing results or sometimes even what appeared to be somewhat ad hoc results with inadequate evaluation of the entire record."  This physician provided a more specific rebuttal to the May 2010 VA examiner's critique of his July 2009 opinion in August 2010.  

He began this critique by noting, correctly, that contrary to what was presented by the May 2010 VA examiner, he had examined the Veteran in July 2009.  Also noted in this critique was the fact that although the May 2010 VA examiner initially observed that the Veteran "walked with [a] normal gait for 120 feet," he later noted gait abnormalities in the form of significant external lower extremity rotation and increased valgus angle of the right knee.  

An additional positive opinion was rendered by a chiropractor in October 2010, who also critiqued the May 2010 VA opinion, to include alleged inconsistencies with respect to the nature of gait impairment.  In short, it was his opinion that it was "as likely as not that [the Veteran] sustained a military related injury which caused an injury to his knees and thoracic and lumbar spine in two separate incidents."  

The December 2014 remand noted that while the May 2010 VA examination included an opinion addressing the matter of secondary service connection, it did not specifically consider whether thoracic and lumbosacral strain had been aggravated by service connected orthopedic disability.  See, supra, 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. At 439, 448 (1995).  However and as previously indicated, the Veteran did not attend the VA examination requested in the December 2014 remand that was to include such an opinion. 

As set forth above, there are positive opinions linking the Veteran's lumbar and thoracic spine disabilities to service in the form of the January 2004 statement by a chiropractor, and July 2009, June 2010, August 2010, and October 2010 opinions linking the Veteran's lumbar and thoracic spine disabilities to service connected lower extremity disability.  Weighed against these opinions are the negative opinions by VA examiners in September 2009 and May 2010 as set forth.  However, even the May 2010 VA examiner suggested a relationship between an altered gait pattern caused by service connected foot disability and the development of lumbar and thoracic spine disabilities.  In this regard, and as emphasized above, the he stated at follows: 

I agree with [the provider of the July 1990 opinion that] this [Veteran's] problems are secondary to a gait disturbance.

Moreover, while the May 2010 examiner found initially that the altered gait pattern was not the result of knee disability, he stated, as also emphasized above:

However, the pes planus deformity does result in ankle, posterior tibial tendonitis, medial knee pain, and finally SI [sacroiliac] joint pain.  

Finally, while stating that the Veteran's spine problems were not related to service, he attributed such problems to "biomechanics" and "inflexibility."  In this regard, it would be reasonable to conclude that at least some portion of a current lumbar and thoracic spine disability could be "biomechanically" related to service connected lower extremity disability, or inflexibility caused by such lower extremity disability.  

The Board has the responsibility to determine the weight to be given to the evidence of record, and may favor one medical opinion over another.  Cathell v. Brown, 8 Vet. App. 539, 543 (1996).  The probative value of an opinion depends upon whether it is based on an acute history; is definitive and is supported by an adequate rationale.  Nieves-Rodriquez v. Peake, 22 Vet App 295 (2008).

In this case the favorable and unfavorable opinions are of equal probative value.  As such, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for thoracic and lumbosacral strain as secondary to service connected disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, supra.


B.  Increased/Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

In the case of an initial rating, VA may provide staged ratings during the period beginning with the effective date of service connection to account for changes in the disability during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 

The provisions of 38 C.F.R. § 4.59 (2016) provide additional guidance for rating musculoskeletal disabilities; but the Court has held that these provisions are inapplicable where the disability as already rated at a compensable level.  Vilfranc v. McDonald, --Vet. App.--; 2017 WL 57175, slip.op. at 4 (Jan. 5, 2017) ("§ 4.59 is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where, as here, the claimant already has a compensable level of limitation of motion" (emphasis in the original)).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

1.  Entitlement to a rating in excess of 10 percent for Right Knee Patellar Pain prior to September 6, 2007

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under DC 5260, a 10 percent is warranted where flexion is limited to 45 degrees.  A rating of 20 percent is warranted where flexion is limited to 30 degrees and a rating of 30 percent is warranted were flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under DC 5261, a 10 percent rating is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  A rating of 30 percent is warranted where extension is limited to 20 degrees while a 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent is warranted where extension is limited to 45 degrees. 
38 C.F.R. § 4.71a.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 5261 may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), VA's General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Service treatment records reflect findings of bilateral knee pain, and a December 1992 rating decision granted service connection for a disability characterized as "prepatellar pain with limitation" of the right knee.  A noncompensable rating was assigned for this disability under DC 5257.  This rating was continued until a May 1997 rating decision increased the rating to 10 percent.  Thereafter, and based on findings from a September 6, 2007, VA examination-in particular, moderate laxity/instability in the right knee-a June 2008 rating decision increased the rating for the service connected right knee disability to 20 percent effective from September 6, 2007.  

As explained in the Introduction, the appeal with respect to the compensation assigned for the service connected right knee disability is limited to the matter of whether a rating in excess of 10 percent for such disability may be assigned prior to September 6, 2007.  

A separate rating could be assigned on the basis of 38 C.F.R. § 4.59 and DC 5260 or 5261 if there was evidence prior to September 6, 2007, demonstrating limitation of motion due to pain.  The evidence for the period under consideration does show pain on motion; accordingly, a separate 10 percent rating is warranted.

A rating higher than 10 percent for limitation of motion is not warranted.  In this regard, the Veteran demonstrated full active range of motion at the October 2001 VA joints examination and was able to flex his right knee to 140 degrees with pain at 90 degrees at the May 2003 VA joints examination.  Additionally, the Veteran was able to flex to 85 degrees with pain at 85 degrees at the March 2005 VA joints examination.  VA and private treatment records relevant to period for consideration contain no reports of limitation of right knee flexion approximating 30 degrees or less.  As such, the Veteran did not have a compensable level of limitation of flexion prior to September 6, 2007. 

A separate rating under DC 5261 September 6, 2007, would not be warranted.  The VA joints examination reports and treatment records show that the Veteran has consistently demonstrated extension to 0 degrees on examination during the time relevant to the period for consideration.  As such, he had full extension, even with consideration of functional factors.  38 C.F.R. §§ 4.40, 4.45. 

Although moderate instability was initially documented on VA examination in September 6, 2007, it is clear that the symptomatology had been present before that time.  The Veteran has reported episodes of "buckling" and "giving-way" involving his right knee, and the medical evidence shows that he wears a brace on the right knee, The Veteran reported at the October 2001 examination that he experienced a locking sensation and that his knees would "give out;" drawer and Lachman's tests were negative and the ligaments were intact and the patella tracked normally  At the May 2003 examination he again reported "instability," but the examination did not document its severity.  

At a March 2005 examination the Veteran reported occasional instability, but Lachman's and McMurray's tests were again reported as negative and varus and valgus stress testing were normal.  The record does not include medical opinion as to the severity of any instability prior to September 6, 2007; resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for the 20 percent rating under DC 5257 were met throughout the appeal period. 

Moreover, the maximum disability rating under both DC 5263 for genu recurvatum and DC 5259 for removal of symptomatic, semilunar cartilage is 10 percent.  Separate ratings would not be warranted because those codes contemplate symptoms and weakness, which are criteria for ratings under DC 5260 and 5261.  As such, separate ratings would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2016).

The Board has not set an effective date for the increased ratings so as not to deny the Veteran due process.  These effective dates will be set by the agency of original jurisdiction and the Veteran will have the opportunity to provide evidence and argument on this question; and to appeal that decision, if he disagrees with the selected effective date.

2.  Right Hip 

Standard range of hip motion is to 125 degrees of flexion and 45 degrees of abduction.  See 38 C.F.R. § 4.71, Plate II. 

Bursitis is rated as for arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5019. 

Thigh extension limited to 5 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5251.  This is the highest assignable rating for limitation of the extension under DC 5251.  

Thigh flexion limited to 45 degrees warrants a 10 percent disability rating and limitation of thigh flexion to 30 degrees warrants a 20 percent disability rating 38 C.F.R. § 4.71a, DC 5252. 

Limitation of rotation of the thigh such that a toe-out of more than 15 degrees cannot be completed or limitation of adduction of the thigh such that the legs cannot be crossed warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5253.  Limitation of abduction of the thigh beyond 10 degrees warrants a 20 percent rating.  Id.   

Summarizing the pertinent facts with the above criteria in mind, service connection for trochanteric bursitis as secondary to the service connected right knee disability was granted by a December 2011 rating decision.  A noncompensable rating was assigned under DCs 5019-5003 effective from October 26, 2001, and a 10 percent rating for this disability was assigned under these provisions effective from March 19, 2005.  

Pertinent evidence of record at the time of the December 2011 decision included reports from an October 26, 2001, VA examination that showed early degenerative joint disease of the right hip and mild to moderate symptomatic right greater trochanteric bursitis.  Findings included a full range of motion and tenderness over the right greater trochanter.  

A May 2003 VA examination demonstrated a normal gait and full painless flexion and abduction of the right hip.  A March 19, 2005, VA examination demonstrated mild pain with extension and external rotation of the right hip.  A May 2010 VA examination demonstrated flexion in the right hip to 110 degrees.  The examiner commented that the rest of the hip examination was not inconsistent and not valid.  

As indicated, the Veteran failed to attend VA examinations scheduled pursuant to the December 2014 remand, one of which was to assess the severity of the service connected right hip disability.  Thus, as the appeal with respect to compensation assigned for the service connect right hip disability stems from the initial/original claim for service connection for this disability, the claim for increased compensation for a right hip disability must be based on the evidence that is of record.  38 C.F.R. § 3.655(b). 

First with respect to whether a rating in excess of 0 percent may be assigned prior to A March 19, 2005, it was not shown until the VA examination on that date that there was painful motion of the right hip so as to warrant a 10 percent rating under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  As such, a schedular rating in excess of zero percent on the basis of these principles may not be assigned prior to March 19, 2005.  38 C.F.R. § 3.400.  In addition, given the fact that there was a full range of hip motion at the October 2001 and Mary 2003 VA examinations, and there is otherwise no evidence that extension of the right hip was limited to 5 degrees,  flexion of the hip was limited to 45 degrees, there was limitation of rotation of the thigh such that a toe-out of more than 15 degrees was not possible, or that there was limitation of adduction of the thigh such that the legs could not be crossed prior to March 19, 2005, a schedular rating in excess of 10 percent cannot be assigned prior to that date under, respectively, DC 5251, DC 5252, or DC 5252.   Id. 

As for a rating in excess of 10 percent for the period beginning March 19, 2005, the disability at issue is rated based on limitation of motion, and the only diagnostic codes providing for a rating in excess of 10 percent for limitation of motion requires limitation of flexion to 30 degrees (DC 5252) or the inability to adduct the thigh beyond 10 degrees (DC 5252).   Flexion of the right hip was shown well beyond 30 degrees to 110 degrees at the May 2010 VA examination, and there is otherwise no evidence that flexion of the right hip is to 30 degrees or that there is limitation of abduction of the thigh beyond 10 degrees, a schedular rating in excess of 10 percent for the service connected right hip disability cannot be assigned for the period beginning March 19, 2005.  38 C.F.R. § 4.71a, DCs 5003, 5019, 5252, 5253.  

The United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of 38 C.F.R. § 4.59 (2016) provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and non-weight-bearing conditions.  The available VA examination reports do not include all of the Correia mandated findings; however, the Veteran declined to report for the last scheduled VA examination and has not indicated a willingness to report for future examinations.  By regulation, where a claimant without good cause fails to report for a necessary VA examination, a claim for increased rating will be denied and original claims will be decided on the basis of the evidence of record.  As such, the Board is deciding this appeal without attempting to provide additional examinations.  The available evidence, as just discussed does not show painful motion prior to March 19, 2005 or that a compensable rating could otherwise be provided under 38 C.F.R. § 4.59.

3.  Extraschedular/Final Considerations

The Board further finds that further staged schedular ratings for the disabilities addressed above is not warranted as the Veteran's symptomatology has otherwise remained stable throughout the appeal.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations discussed above document consideration of these principles, to include repetitive motion.  There is no indication that further increased compensation would be warranted under these principles.  

In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities addressed above with the established criteria found in the rating schedule.  The Board finds that these disabilities are fully addressed by the rating criteria under which these disabilities are rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria.  Moreover, the service-connected disabilities addressed above require application of the holdings in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected manifestations addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service connected degenerative joint disease of the cervical spine is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Further, under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU may be part of an increased rating claim.  As set forth below, the appeal with respect to TDIU has been withdrawn by the Veteran.  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007, and a compensable initial rating for right hip trochanteric bursitis prior to March 19, 2005, and in excess of 10 percent from that date.   As such, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to a rating in excess of 10 percent for right knee patellar pain prior to September 6, 2007, a compensable initial rating for right hip trochanteric bursitis prior to March 19, 2005, and a rating in excess of 10 percent for this disability from that date must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   

C.  TDIU 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In a statement received on the Veteran's behalf from this attorney in March 2016, the appeal with respect to TDIU was withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the appeal, and the claim for TDIU is dismissed.


ORDER

Service connection for thoracic and lumbosacral strain as secondary to service connected lower extremity disability is granted.  

A 20 percent rating on the basis of instability and a 10 percent rating on the basis of limitation of motion for right knee patellar pain prior to September 6, 2007, is granted. 

A compensable initial rating for right hip trochanteric bursitis prior to March 19, 2005, and in excess of 10 percent from that date is denied.  

The appeal with respect to the claim for TDIU is dismissed.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


